DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendment dated 2/18/22 are acknowledged and entered. Claims 1-20 are cancelled. Claims 21-40 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Finn (US 2015/0235122, previously cited) in view of Kwon (US 8,181,880, previously cited) and in further view of Mayordomo, et al. (“An Overview of Technical Challenges and Advances of Inductive Wireless Power”,1 published in Proceedings of IEEE in 2013, herein Mayordomo).2	Regarding claim 21, Finn teaches a transaction card comprising: 	a first card component of non-plastic material (paragraph 0208: top layer); 	a second card component of composite material fiber (paragraph 0090: paper is made of fibers); and 	an adhesive affixing the first card component directly to the second card component (paragraphs 0209 & 0213).3	Mayordomo teaches a composite fiber material (Section V-C: RFID in the Production of Fiber-Reinforced Plastics & Section V-E: SmartFiber).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Finn, Kwon and Mayordomo, because such a combination allows wireless technology to be incorporated into additional objects, increasing the applicability of the technology (Section I of Mayordomo).	Regarding claim 22, Finn further teaches the first card component has a thickness of about 0.3 mm (paragraph 0208: 250 micrometers).	Regarding claim 23, Finn further teaches the second card component has a thickness of about 0.3 mm (paragraph 0208: 250 micrometers).	Regarding claim 24, Finn further teaches the composite fiber material comprises at least one of: 	a glass fiber composite, a carbon fiber composite, or a natural fiber composite (paragraph 0090: paper is made of fibers)..
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,402,715 (herein the ‘715 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to and cover the same subject matter.	For example, both claim 1 of the instant application and claim 1 of the ‘715 patent claim a first card component of non-plastic material, a second card component of composite material .
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,922,602 (herein the ‘602 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to and cover the same subject matter.	For example, both claim 1 of the instant application and claim 1 of the ‘602 patent claim a first card component of non-plastic material, a second card component of composite material fiber, and an adhesive affixing the components together. The dependent claims also recite similar limitations.
Response to Arguments
Applicant’s arguments filed 2/18/22 have been fully considered. They are moot-in-part and unpersuasive-in-part.	First, regarding Applicant’s arguments that the cited art fails to teach the amended limitations, these arguments are moot in view of the newly cited reference. See Applicant’s Remarks, pages 6-7. As noted above, the amendment substantially changed the claim language, requiring a new search and new grounds of rejection. New reference Mayordomo is the result of this change. See above.	Applicant next argues that the double patenting rejection “does not address the differences between the claims of the ‘715 Patent and ‘602 Patent.” Applicant’s Remarks, page 8. The differences between the two cited patents are not relevant to the instant rejection. It is the lack of differences between the instant claims and the claims of the two cited patents separately that forms the basis of the double patenting rejection. The amendment has not amended the claims in such a manner that the scope of the claims of the ‘715 Patent or ‘602 Patent no longer substantially intersects the scope of the instant claims. Accordingly, these remarks are unpersuasive, and the claims remain rejected for double patenting.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 892 form for complete citation. A copy of this reference is also attached to this Office Action.
        2 In addition to the cited portions of each reference, please see also the associated figures.
        3 The previous claim language was “composite material fiber”; and the claims now recite “composite material fiber.” The change of fiber from a noun to an adjective modifying “material” substantially changes the scope of the claims.
        4 The Examiner can also be reached at matthew.mikels@uspto.gov.